 Case: 4:19-cv-00107-RLW Doc. #: 43 Filed: 03/11/21 Page: 1 of 2 PageID #: 234




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JAMES TURNTINE and PROMOTIONAL                  )
SERVICES, INC.,                                 )
                                                )
               Plaintiffs,                      )   No. 4:19-CV-107 RLW
                                                )
       V.                                       )
                                                )
CHARLES PETERSON and REDEYE                     )
RHINO,LLC,                                      )
                                                )
              Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiffs' Motion for Sanctions or, in the Alternative,

an Extension of Time to File the Parties' Alternative Dispute Resolution Designation of Neutral

Form/Conference Report ("Motion for Sanctions". ECF No. 41). On March 2, 2021, this Court

denied the parties' Joint Motion to Vacate Referral to Alternative Dispute Resolution and

ordered the parties to provide their designation of neutral/ADR conference report no later than

March 9, 2021. In their Motion for Sanctions, Plaintiffs assert that they repeatedly attempted to

contact Defendants regarding a choice of neutral and scheduling a date for mediation, but

defense counsel have been unresponsive. Plaintiffs ask the Court to sanction Defendants or to

extend the deadline for filing the designation of neutral/ADR conference report.

       The Court notes that, on March 8, 2020, the Court appointed Alternative Dispute

Resolution Pro Bono Limited Scope Counsel. (ECF No. 40). On March 10, 2021, Counsel for

Defendant RedEye Rhino, LLC requested additional time to filing the designation of

neutral/ADR conference report to allow Charles Peterson's newly-appointed Alternative Dispute

Resolution Pro Bono Limited Scope Counsel an opportunity to participate in selecting the
 Case: 4:19-cv-00107-RLW Doc. #: 43 Filed: 03/11/21 Page: 2 of 2 PageID #: 235




mediator. (ECF No. 42).       Due to this recent appointment, the Court grants the parties an

extension until March 18, 2020 to file their designation of neutral/ ADR conference report.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs' Motion for Sanctions or, in the Alternative,

an Extension of Time to File the Parties' Alternative Dispute Resolution Designation of Neutral

Form/Conference Report (ECF No. 41) is DENIED, in part, and GRANTED, in part. The Court

denies Plaintiffs' request for sanction. The Court grants the parties an extension until March 17,

2021 to file their designation of neutral/ADR conference report. The parties shall provide their

alternative dispute resolution designation of neutral form/conference report no later than March

18, 2021.

Dated this 11th day of March, 2021.




                                                 RONNIE L. WHITE
                                                 UNITED STATES DISTRICT JUDGE




                                               -2-
